        Case 1:15-cr-00537-VEC Document 1645
                                        1644 Filed 04/06/21 Page 1 of 1



                                                             MEMO ENDORSED
                                DAVID K. BERTAN
                                   ATTORNEY AT LAW
                            888 GRAND CONCOURSE, SUITE 1N
                                BRONX, NEW YORK 10451

                                          (718) 742-1688
                                        FAX (718) 585-8640
                                  E-MAIL: DBERTAN@YAHOO.COM

                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
                                                                      DOC #:
                                                                      DATE FILED: 4/6/2021
                                             April 6, 2021

Via ECF

Hon. Valerie E. Caproni, United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

               Re:    USA v. Kareem Lanier
                      Docket No. l5-cr-537 (VEC)

Dear Judge Caproni:

       I am the CJA attorney assigned to represent Mr. Lanier and am writing to respectfully
request an additional extension of time in which to file supplemental papers in this matter. As
the Court may recall, Mr. Lanier’s application was held in abeyance pending the decision from
the Second Circuit’s en banc review of US v. Scott; that decision was rendered on March 2,
2021.

        On March 15, 2021, I forwarded a copy of the en banc decision in US v. Scott to Mr.
Lanier, but have not yet heard back from him regarding his intentions. With that in mind, I am
respectfully requesting an additional extension of time to April 27, 2021 to file the joint letter.
The Government has no objection to my request.

                                             Very truly yours,

                                             David K. Bertan, Esq.

cc: AUSA Samson Enzer (via ECF)                         Application GRANTED.

                                                     SO ORDERED.



                                                                                     4/6/2021
                                                     HON. VALERIE CAPRONI
                                                     UNITED STATES DISTRICT JUDGE
